Title: To James Madison from George M. Dallas, 1 May 1821
From: Dallas, George M.
To: Madison, James


                
                    My Dear Sir,
                    1 May 1821.
                
                I cannot hope, by any expressions in a letter, to convey to you my deep sense of your Kindness in having indulged me with the loan of the inclosed correspondence. Although my professional business, by which only I am able to keep a small family from want, has prevented, and must still, for some time, prevent, the publication of my father’s biography and writings, delay appears to increase, rather than diminish, the interest of the subject: and upon a rapid revisal, I perceive but very few passages in the inclosed letters, which need, or can, with propriety, be omitted.
                For my own part, I am desirous of communicating to the world, the portrait of my father such precisely as he was: nothing extenuating: fully convinced that the virtuous and meritorious features of his character, are the bold and obvious ones; and that if he had passions and foibles, they rather ministered to the efficacy of his nobler qualities, than interfered with them. Even his personal hostilities—if they can bear so harsh a name—sprung from the same source with his friendships, a zealous love of virtue and honor. The picture must have its shades: yet I am certain that every moral connoisseur will pronounce them to be beautiful and becoming.
                My father is but little known, except as a public man. Even his hospitality was so unbounded that he may be said to have lived, for many years, constantly in a crowd: And strangers, those not immediately connected with his domestic circle, enjoyed but few opportunities of perceiving his great worth as a private instructor, example, monitor, parent. No one could easily detect how sincerely he was adored by his children, and how entirely and devotedly he possessed the confidence of his friends. I wish him known in this light. It is a scene altogether of his own creating: and it is one beyond the influence of any changes in public opinion.
                With these views, will you pardon me if I suggest that there may probably be in your possession some letters entirely unconnected with his official relation to you, that may assist in pourtraying his disposition of heart, and his patriotic feelings? I have been told, that shortly after the burning of the Capital by the British, he wrote to you, volunteering his services, in any way in which they might be useful. Such a letter, resembling one which, in a similar case, he addressed to the Governor of Pennsylvania, is an invaluable

illustration of character: and would be proof to those, naturally inclined to suspect the impartiality of my delineations.
                I renew, Sir, my grateful acknowledgments for the indulgence you have shewn: and respectfully desire to be remembered to Mrs. Madison. Very sincerely, Your friend and faithful Serv.
                
                    G. M. Dallas
                
            